ENEC'K, C. J.
(concurring).
I concur. Under tbe contract in question, tbe exchange of tbe water was made for a special purpose. Sucb exchange was without limit and unconditional. Neither party to tbe agreement reserved tbe right to terminate tbe agreement *186without the 'consent of the other, although it must have been contemplated by both that the use of the water when used as contemplated would result in valuable improvements which would be materially affected, if not destroyed, in case the agreement should be terminated, as is now attempted by respondent. We must assume that it was for this reason that the right to terminate the agreement by one without the consent of the other was withheld. I think the agreement, in view of the subject-matter, is of that character which a court of equity should specifically enforce, especially when it is made to appear, as in this case, that one of the parties would suffer irreparable injury if it were terminated, gnd the other can suffer no injury in case of its enforcement.
STRAUP, J., concurs in both.